UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-30152 PAYMENT DATA SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 98-0190072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12500 San Pedro, Ste. 120, San Antonio, TX (Address of principal executive offices) (Zip Code) (210) 249-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYesþNo As of November 8, 2013, 124,940,474 shares of the issuer’s common stock, $0.001 par value, were outstanding. PAYMENT DATA SYSTEMS, INC. INDEX Page Part I – Financial Information Item 1. Financial Statements (Unaudited). 3 Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 3 Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2013 and 2012 4 Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2013 and 2012 5 Notes to Consolidated Financial Statements. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 15 Part II – Other Information Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures (Not applicable). 16 Item 5. Other Information. 16 Item 6. Exhibits. 18 2 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS. PAYMENT DATA SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total current assets Property and equipment, net Other assets: Related party receivable - Marketable securities Other assets Total other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits payable Deferred revenue Total current liabilities Stockholders’ equity: Common stock, $0.001 par value, 200,000,000 shares authorized; 147,721,077 and 147,721,077issued, and 137,150,323 and 142,725,833 outstanding at September 30, 2013 (unaudited) and December 31, 2012, respectively 147,721 147,721 Additional paid-in capital Treasury stock, at cost; 10,570,754and 4,995,244 shares ) ) Deferred compensation ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to interim consolidated financial statements. 3 PAYMENT DATA SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30 Revenues $ Operating expenses: Cost of services Selling, general and administrative: Stock-based compensation Other expenses Depreciation Total operating expenses Operating income (loss) ) ) Other income and (expense): Realized/unrealized gain (loss) on marketable securities ) ) Other income (expense), net 78 ) Total other income and (expense) ) ) Income (loss) before income taxes ) ) Income taxes Net income (loss) $ ) $ $ ) $ Basic and diluted earnings ( loss) per common share: $ Weighted average common shares outstanding Basic Diluted See notes to interim consolidated financial statements. 4 PAYMENT DATA SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Unrealized (gain) loss on marketable securities ) Depreciation Non-cash stock based compensation Changes in current assets and current liabilities: Accounts receivable ) Prepaid expenses and other ) Other assets ) ) Accounts payable and accrued expenses ) Customer deposits payable ) Deferred revenue ) ) Net cash provided (used) by operating activities: ) Investing activities: Purchases of property and equipment ) ) Net cash (used) by investing activities: ) ) Financing activities: Proceeds from line of credit - Payments on line of credit - ) Purchases of treasury stock ) - Net cash (used) by financing activities: ) ) Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash item: Settlement of related party receivable with treasury stock $ $ - See notes to interim consolidated financial statements. 5 PAYMENT DATA SYSTEMS, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Payment Data Systems, Inc. and its subsidiaries (the “Company”) have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying interim consolidated financial statements reflect all adjustments of a normal recurring nature considered necessary to present fairly the Company's financial position, results of operations and cash flows for such periods. The accompanying interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's annual report on Form 10-K for the year ended December 31, 2012, as filed with the Securities and Exchange Commission on April 1, 2013. Results of operations for interim periods are not necessarily indicative of results that may be expected for any other interim periods or the full fiscal year. Cash and Cash Equivalents:Cash and cash equivalents includes cash and other money market instruments.The Company considers all highly liquid investments with an original maturity of ninety days or less to be cash equivalents.Cash also includes customer deposits. Marketable Securities: The Company classifies its marketable security investment portfolio as either held to maturity, available-for-sale, or trading. At September 30, 2013, all of the Company’s marketable securities were trading. Securities classified as trading are carried at fair value with unrealized gains and losses included in the consolidated statement of operations. Classification as current or non-current is based primarily on whether there is an active public market for such security, as well as the daily trading volume of a security relative to the Company’s ownership position. Customer Deposits:A security deposit may be required by the Company.The deposit is used to offset any returned items or chargebacks to the Company.The customer deposit may be revised by the Company based on periodic review of transaction volumes, amounts and chargebacks.Repayment of the deposit to the customer is generally within 90 to 180 days beyond the date the last item is processed by the Company on behalf of the customer.The customer deposit does not accrue interest. Estimates:The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Reclassification:Certain amounts for 2012 have been reclassified for comparative purposes for 2013. Note 2.Accrued Expenses Accrued expenses consisted of the following balances: September 30, December 31, Accrued salaries $ $ Reserve for processing losses Accrued commissions Accrued taxes Other accrued expenses Total accrued expenses $ $ 6 Note 3.Line of Credit In November 2011, the Company secured a line of credit, which provided a maximum borrowing of $500,000. The credit line bore interest at 2.25% and was collateralized by a $500,000 certificate of deposit. The line of credit and associated certificate of deposit matured on November 16, 2012. Accordingly, the line of credit expired according to its terms and the collateral was released. Note 4.Net Income (Loss) Per Share Basic earnings per share (EPS) were computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted EPS differs from basic EPS due to the assumed conversion of potentially dilutive awards and options that were outstanding during the period. The following is a reconciliation of the numerators and the denominators of the basic and diluted per share computations for net income (loss) for the three and nine months ended September 30, 2013 and 2012. Three Months Ended September 30, Nine Months Ended September 30, Numerator: Numerator for basic and diluted earnings per share, net income (loss) available to common shareholders $ ) $ $ ) $ Denominator: Denominator for basic earnings per share, weighted average shares outstanding Effect of dilutive securities - - Denominator for diluted earnings per share, adjusted weightedaverage shares and assumed conversion Basic earnings (loss) per common share $ Diluted earnings (loss) per common share and common share equivalent $ The awards and options to purchase shares of common stock that were outstanding for the three and nine months ended September 30, 2013 and 2012 and were not included in the computation of diluted earnings per share because the effect would have been anti-dilutive are as follows: Three Months Ended September 30, Nine Months Ended September 30 Anti-dilutive awards and options Note 5.Fair Value Measurements ASC Topic 820 established a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 7 The three levels of the fair value hierarchy defined by the standard are as follows: Level 1: Quoted prices are available in active markets for identical assets or liabilities; Level 2: Quoted prices in active markets for similar assets and liabilities that are observable for the asset or liability; or Level 3: Unobservable pricing inputs that are generally less observable from objective sources, such as discounted cash flow models or valuations. The following table sets forth by level within the fair value hierarchy the Company’s financial assets and liabilities that are accounted for at fair value. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. At September 30, 2013 Recurring Fair Value Measures Level 1 Level 2 Level 3 Total Assets: Marketable securities $ $
